                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LEODIS RANDLE                                                                         PLAINTIFF

v.                               Case No. 4:19-cv-00407-KGB

DOES                                                                              DEFENDANTS

                                             ORDER

       Before the Court are the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 3). Also before the Court is plaintiff Leodis

Randle’s belated motion to amend his complaint (Dkt. No. 4). In her Proposed Findings and

Recommendation, Judge Harris recommends that Mr. Randle’s complaint be dismissed without

prejudice for failure to pay the filing fee. No objections have been filed to the Proposed Findings

and Recommendation, and the deadline for filing objections has since passed. Further, Mr.

Randle’s motion to amend his complaint does not address the matters raised in Judge Harris’s

Proposed Findings and Recommendation. Mr. Randle has not submitted a completed application

to proceed in forma pauperis or paid the required filing fee. After careful consideration, the Court

finds no reason to alter or reject Judge Harris’ recommendation.

       Therefore, the Court adopts the Proposed Findings and Recommendation in their entirety

as this Court’s findings of fact and conclusions of law (Dkt. No. 3). The Court dismisses Mr.

Randle’s complaint without prejudice. The Court denies Mr. Randle’s motion to amend his

complaint (Dkt. No. 4).

       It is so ordered this 27th day of January, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
